Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 17, 2015

                                     No. 04-15-00072-CV

                              IN THE INTEREST OF C.M.O.,

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-01068
                           Honorable Dick Alcala, Judge Presiding


                                        ORDER
         The appellant's first motion to extend time to file brief is hereby GRANTED. Appellant's
brief is due on or before May 4, 2015.




                                                    _________________________________
                                                    Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of April, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court